Citation Nr: 1504745	
Decision Date: 02/02/15    Archive Date: 02/09/15

DOCKET NO.  12-31 318	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUES

1.  Entitlement to service connection for a right knee disorder, to include as secondary to service-connected disabilities.

2.  Entitlement to service connection for a right hip disorder, to include as secondary to service-connected disabilities.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

The Veteran

ATTORNEY FOR THE BOARD

M. Postek, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1977 to June 1980 and June 1981 to June 1984.  This case comes before the Board of Veterans' Appeals (Board) on appeal from a January 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Roanoke, Virginia.

The Veteran perfected an appeal as to the denial of service connection for a right leg injury in the 2010 rating decision.  The RO granted the claim in a May 2013 rating decision and the Veteran has not challenged any aspect of the decision as to this issue.  Thus, this issue is no longer in appellate status, and no further consideration is necessary.

A hearing was held before a Decision Review Officer (DRO) at the RO in February 2013.  A hearing was held before the undersigned Veterans Law Judge at the Central Office in Washington, DC in October 2013.  Transcripts of both proceedings are of record.  The Veteran submitted additional evidence immediately prior to the Board hearing, along with a waiver of the RO's initial consideration.

The Virtual VA and Veterans Benefits Management System (VBMS) electronic claims files contain documents that are either duplicative of those in the paper claims file or not relevant to the appeal, with the exception of an October 2013 written appellate brief and the Board hearing transcript.

Virtual VA shows that the Veteran initiated an appeal as to the issue of a higher initial evaluation for the service-connected scar, right leg, residual of right leg injury, as adjudicated in the May 2013 rating decision.  See January 2014 statement of the case.  The VACOLS database shows that a substantive appeal (VA Form 9) was received by the RO in January 2014 and that the matter is currently pending and not certified to the Board.  Nevertheless, the corresponding notice of disagreement and substantive appeal are not contained in the record before the Board.  Therefore, the Board is unable to take action on the claim at this time and directs this matter to the agency of original jurisdiction (AOJ) for appropriate action.

The issue of entitlement to service connection for a right hip disorder is addressed in the REMAND portion of the decision below and is REMANDED to the AOJ.


FINDING OF FACT

The Veteran's current right knee disorder is related to his active service.


CONCLUSION OF LAW

Resolving reasonable doubt in favor of the Veteran, a right knee disorder was incurred in active service.  38 U.S.C.A. §§ 1131, 5107 (West 2014); 38 C.F.R. 
§§ 3.102, 3.159, 3.303 (2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

Generally, service connection may be established for disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303(a).  In order to establish service connection, the following must be shown: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  

First, the Veteran was diagnosed with a right knee meniscus tear for which an arthroscopy was performed in 2006.  See, e.g., December 2005, November and December 2006 private treatment records.  He has a current diagnosis of right knee degenerative joint disease/osteoarthritis with varus deformity.  See, e.g., December 2012 Dr. FK private treatment record; March 2013 VA examination.  Thus, there is a current disability.  See 38 C.F.R. § 3.303(a); Shedden, 381 F.3d at 1167.

Second, the Veteran has contended that his current right knee disorder started as a result of an in-service injury where he fell and twisted his right leg.  He has also contended that the right knee disorder was caused or aggravated by a right leg disorder from this injury, due to an altered gait from his service-connected right leg disorder.  He has provided competent and credible testimony regarding experiencing intermittent, progressive knee symptoms since the time of the in-service injury and self-medicated for many years prior to seeking medical treatment.  See Caluza v. Brown, 7 Vet. App. 498, 511 (1995) (noting that the credibility of a witness may be impeached by a showing of interest, bias, inconsistent statements, consistency with other evidence), aff'd, 78 F.3d 604 (Fed. Cir. 1996); Layno v. Brown, 6 Vet. App. 465, 469-70 (1994) (holding that a lay witness is competent to testify to that which the witness has actually observed and is within the realm of his personal knowledge); see also November 2012 substantive appeal; February 2013 DRO Hrg. Tr. at 4-7, 13-15; October 2013 Bd. Hrg. Tr. at 3-6, 9-10.

Additionally, the Veteran's service treatment records show (STRs) that he injured his right leg in February 1983 while out on night maneuvers and continued to have problems with the leg thereafter.  See November 1983 STRs.  Therefore, the Board finds there was an in-service event as reported.  In addition, the Veteran is now service connected for a right leg disorder as a result of this in-service injury.  See May 2013 rating decision.  Accordingly, there is an in-service event or injury and the possibility of a relationship to a service-related disability.  

Third, then, the dispositive issue is whether there is a relationship between the current right knee disorder and service or a service-connected right leg disability.

In a December 2012 opinion, a private physician reviewed the service records and examined the Veteran.  The examiner opined that it was conceivable that the Veteran sustained a right knee meniscus tear at the time of the February 1983 injury to his right lower extremity.  He stated that the meniscus tear subsequently led to the arthroscopic procedure performed in December 2006, which developed into a progressive varus deformity with continued knee pain complaints.  The Board finds that although this opinion is speculative, which reduces its probative value, it is probative, as it is based on an examination of the Veteran, consideration of the relevant facts (including review of the service treatment records), and the Veteran's competent and credible statements as to the history of his symptoms.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 301 (2008) (noting that a medical examination report must contain not only clear conclusions with supporting data, but also a reasoned medical explanation connecting the two); 

A March 2013 VA examiner noted a historic diagnosis of right knee patellar tendonitis status-post fall trauma in 1983, but determined that the current right knee disorder was less likely than not incurred in or caused by the claimed in-service injury, event, or illness because there was no documented history of right knee symptoms during service.  In providing this opinion, the examiner did not address the Veteran's statements that he began experiencing knee symptoms in service or the significance, if any, of the historical diagnosis provided in relation to these continuing symptoms.  Therefore, the Board finds that this opinion is probative, but like the private opinion, its probative value is lessened.  See Nieves-Rodriguez, 22 Vet. App. at 302-04 (noting that a central issue in determining the probative value of an examination is whether the examiner was informed of the relevant facts).

Based on the foregoing, the Board finds there are two probative medical opinions; accordingly, the evidence is in equipoise and resolving reasonable doubt in the favor of the Veteran, the Board concludes that service connection for a right knee disorder is warranted.  38 U.S.C.A. §§ 1131, 5107; 38 C.F.R. §§ 3.102, 3.303.



ORDER

Entitlement to service connection for a right knee disorder is granted.


REMAND

Remand is required for the right hip claim to obtain an additional VA medical opinion.  Specifically, the March 2013 VA examiner determined that the current right hip disorder was less likely than not incurred in or caused by the claimed in-service injury, event, or illness because there was no documented history of right hip symptoms during service.  Because there are notations in the medical history section of hip symptoms beginning in 1983, it is unclear if the examiner fully contemplated this history in providing the opinion.  In addition, the examiner determined that the current right hip disorder was less likely than not proximately due to or the result of the Veteran's service-connected right leg disability.  However, the examiner did not provide an opinion on the question of aggravation, and the Veteran is now service connected for a right knee disability as well.  A medical opinion addressing these matters would be helpful in this case.

Accordingly, the case is REMANDED for the following action:

1.  Obtain an addendum opinion from the March 2013 VA examiner (or, if this examiner is unavailable, from another suitably qualified VA examiner) regarding the etiology of any current right hip disorder.  The claims file must be reviewed by the examiner, and it should be confirmed that such records were available for review.  An explanation for all opinions expressed must be provided.  An additional examination of the Veteran should be performed if deemed necessary by the individual providing the opinion.

For each currently diagnosed right hip disorder, the examiner must provide an opinion, in light of prior examination findings and the service and post-service evidence of record, as to whether it is at least as likely as not (a 50 percent or greater probability) that the disorder manifested in or is otherwise related to the Veteran's military service, including as a result of the documented in-service injury in 1983 and any symptomatology therein.

The examiner must also state whether it is at least as likely as not (a 50 percent or greater probability) that any currently diagnosed right hip disorder was caused by or permanently aggravated by a service-connected disability, including the right L5 cutaneous branch post-traumatic damage, right leg scar as residual of the right leg injury, and right knee disability.

In providing this opinion, the examiner must also discuss the Veteran's contention that he developed or aggravated a right hip disorder from his altered gait caused by his service-connected right leg disability.  See, e.g., June 2013 representative brief; October 2013 Bd. Hrg. Tr. at 9-10.

2.  Review the examination report to ensure that it is in complete compliance with the directives of this remand.  If the report is deficient in any manner, the AOJ must implement corrective procedures.  Stegall v. West, 11 Vet. App. 268, 271 (1998).

3.  After completing the above actions, and any other development as may be indicated by any response received as a consequence of the actions taken in the paragraphs above, the claim must be readjudicated.  If the claim remains denied, a supplemental statement of the case must be provided to the Veteran and his representative.  After the Veteran and his representative have had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
K. MILLIKAN
Veterans Law Judge, Board of Veterans' Appeals
Department of Veterans Affairs


